DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,069,041
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.


In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.

Below, a tabular comparison, is indicative of such inclusion:

                  Application 17/354,483
                   US Patent 11,069,041
1. A method of filtering a target pixel in an image, comprising: 
forming, for a kernel of pixels comprising the target pixel and its neighbouring pixels, a data model to model pixel values within the kernel:
 calculating a weight for each pixel of the kernel comprising a data term dependent on a difference between a pixel value of that pixel and its predicted pixel value according to the data model; 



and using the calculated weights for the pixels in the kernel to form a filtered pixel value for the target pixel.
1. A method of filtering a target pixel in an image, comprising:
 forming, for a kernel of pixels comprising the target pixel and its neighbouring pixels, a data model to model pixel values within the kernel; 
calculating a weight for each pixel of the kernel comprising: (i) a geometric term dependent on a difference in position between that pixel and the target pixel; and (ii) a data term dependent on a difference between a pixel value of that pixel and its predicted pixel value according to the data model; 
and using the calculated weights for the pixels in the kernel to form a filtered pixel value for the target pixel.


Regarding claims 2-20, similar analysis as those presented for claim 1, with respect to claims 2-20, of the aforementioned US patent are applicable.


                                               Prior Art of record


The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Worthington et al. (USPN       7,359,576), recites, “Methods and apparatus, including computer program products, for filtering an image. A filter kernel is received to determine one or more filtered values for each pixel in a sequence of pixels, where adjacent pixels are separated by a characteristic distance in the image. A difference kernel is defined based on local differences between a first kernel and a second kernel that are defined by the filter kernel centered at a first location and a second location, respectively. The second location is separated from the first location by the characteristic distance separating adjacent pixels in the sequence. The difference kernel is used to determine a difference between filtered values of adjacent pixels in the sequence. For depth of field filtering, the filter kernel can include a blur filter kernel that is based upon depth values of pixels in the sequence”.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, November 30, 2022